
	
		II
		110th CONGRESS
		2d Session
		S. 3115
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2008
			Mr. Lautenberg (for
			 himself and Mr. Brown) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend title I of the Employee Retirement Income
		  Security Act of 1974, title XXVII of the Public Health Service Act, and the
		  Internal Revenue Code of 1986 to prohibit preexisting condition exclusions for
		  children in group health plans and health insurance coverage in the group and
		  individual markets.
	
	
		1.Short titleThis Act may be cited as the
			 Children’s Health Protection Act of
			 2008.
		2.Prohibition of
			 preexisting condition exclusions for children under group health plans
			(a)Amendments to
			 the Employee Retirement Income Security Act of 1974Section
			 701(d) of the Employee Retirement Income Security Act of 1974 (29 U.S.C.
			 1181(d)) is amended—
				(1)by
			 striking paragraph (1) and inserting the following:
					
						(1)Exclusion not
				applicable to childrenA
				group health plan, and a health insurance issuer offering group health
				insurance coverage, may not impose any preexisting condition exclusion in the
				case of an individual who has not attained 19 years of
				age.
						;
				(2)by
			 striking paragraphs (2) and (4); and
				(3)by redesignating
			 paragraph (3) as paragraph (2).
				(b)Amendments to
			 the Public Health Service ActSection 2701(d) of the Public
			 Health Service Act (42 U.S.C. 300gg(d)) is
			 amended—
				(1)by striking
			 paragraph (1) and inserting the following:
					
						(1)Exclusion not
				applicable to childrenA
				group health plan, and a health insurance issuer offering group health
				insurance coverage, may not impose any preexisting condition exclusion in the
				case of an individual who has not attained 19 years of
				age.
						;
				(2)by striking
			 paragraphs (2) and (4); and
				(3)by
			 redesignating paragraph (3) as paragraph (2).
				(c)Amendments to the
			 Internal Revenue Code of 1986Subsection (d) of section 9801 of
			 the Internal Revenue Code of 1986 (relating to exceptions) is amended—
				(1)by
			 striking paragraph (1) and inserting the following:
					
						(1)Exclusion not
				applicable to childrenA
				group health plan may not impose any preexisting condition exclusion in the
				case of an individual who has not attained 19 years of
				age.
						;
				(2)by striking
			 paragraphs (2) and (4); and
				(3)by redesignating
			 paragraph (3) as paragraph (2).
				(d)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply with respect to group health plans for plan years
			 beginning after the end of the 12th calendar month following the date of the
			 enactment of this Act.
				(2)Special rule for
			 collective bargaining agreementsIn the case of a group health
			 plan maintained pursuant to one or more collective bargaining agreements
			 between employee representatives and one or more employers ratified before the
			 date of the enactment of this Act, the amendments made by this section shall
			 not apply to plan years beginning before the earlier of—
					(A)the date on which
			 the last of the collective bargaining agreements relating to the plan
			 terminates (determined without regard to any extension thereof agreed to after
			 the date of the enactment of this Act), or
					(B)3 years after the
			 date of the enactment of this Act.
					For purposes
			 of subparagraph (A), any plan amendment made pursuant to a collective
			 bargaining agreement relating to the plan which amends the plan solely to
			 conform to any requirement added by the amendments made by this section shall
			 not be treated as a termination of such collective bargaining agreement.3.Prohibition of
			 preexisting condition exclusions for children in health insurance coverage in
			 the individual market
			(a)In
			 generalSection 2741 of the Public Health Service Act (42 U.S.C.
			 300gg–41) is amended—
				(1)by redesignating
			 the second subsection (e) (relating to market requirements) and subsection (f)
			 as subsections (f) and (g), respectively; and
				(2)by adding at the
			 end the following new subsection:
					
						(h)Prohibition of
				preexisting condition exclusions for childrenEach health insurance issuer that offers
				health insurance coverage in the individual market may not impose any
				preexisting condition exclusion (as defined in section 2701(b)(1)(A)) in the
				case of an individual who has not attained 19 years of
				age.
						.
				(b)Conforming
			 amendmentSection 2744(a)(1) of such Act (42 U.S.C.
			 300gg–44(a)(1)) is amended by inserting (other than subsection
			 (h)) after section 2741 .
			(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to health insurance coverage offered, sold, issued, renewed, in effect, or
			 operated in the individual market after the end of the 12th calendar month
			 following the date of the enactment of this Act.
			
